United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 15, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10363
                           Summary Calendar



CHRIS JACKSON,

                                      Plaintiff-Appellant,

versus

ROBERT SORRELS, Burleson Police Department; ROBERT
HERNANDEZ, Tarrant County Police Department; UNKNOWN, Female
Officer,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:05-CV-29
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Chris Jackson, pro se federal prisoner # 06914-089, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 claim and

the district court’s denial of his motion to recuse.       Finding no

error, we affirm.

     We review dismissal of an in forma pauperis (IFP) complaint

pursuant to 18 U.S.C. § 1915(e)(2)(B)(ii) under the same de novo

standard of review applicable to dismissals made pursuant to FED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-10363
                                  -2-

R. CIV. P. 12(b)(6).   Harris v. Hegmann, 198 F.3d 153, 156 (5th

Cir. 1999).    The sole argument that Jackson raises on appeal with

respect to the dismissal of his complaint is that the district

court failed to give him an opportunity to amend his complaint.

We reject this argument, as the record clearly reflects that the

district court afforded Jackson such an opportunity and Jackson

failed to provide sufficient additional facts in support of his

claim.   The district court was not required to give Jackson

repeated opportunities to amend once it was evident that Jackson

had pleaded his best case, particularly as Jackson has failed to

identify what facts he could have pleaded that would have

supported his contentions.    See Jacquez v. Procunier, 801 F.2d
789, 793 (5th Cir. 1986).

     As Jackson’s brief fails to address the merits of dismissal

for failure to state a claim, that issue is deemed abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Jackson’s additional contention that the district judge should

have recused himself because he presided over a prior proceeding

in which Jackson was a defendant is patently without merit.     See

Andrade v. Chojnacki, 338 F.3d 448, 455 (5th Cir. 2003).

     For the foregoing reasons, we DISMISS Jackson’s appeal as

frivolous.    See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).    Jackson is cautioned that the dismissal

by the district court of his suit and the dismissal of his appeal

as frivolous count as two strikes under 28 U.S.C.
                            No. 05-10363
                                 -3-

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   Jackson is cautioned that if he accumulates three

strikes under 28 U.S.C. § 1915(g), he will not be able to proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C. §

1915(g).

     DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.